Citation Nr: 1100598	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-27 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back or 
spinal injury, to include as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which continued a 30 percent evaluation for an anxiety disorder, 
now diagnosed as posttraumatic stress disorder (PTSD); and denied 
service connection for a back or spinal injury and heart disease.  
In May 2007, the Veteran submitted a notice of disagreement (NOD) 
for the issue of service connection for a back or spinal injury 
and subsequently perfected his appeal in September 2007.

In December 2007, the Veteran submitted an NOD for the issue of 
service connection for heart disease.  However, he did not 
perfect an appeal for this issue in response to VA's May 2008 
statement of the case.  Thus, the issue of entitlement to service 
connection for heart disease is not in appellate status and will 
not be addressed any further herein.  See 38 U.S.C.A. § 7105(a) 
(West 2002); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a Substantive Appeal (VA Form 9) after a 
statement of the case is issued by VA).

While the Veteran did request a video conference hearing on his 
September 2007 VA Form 9, in a subsequent communication received 
in September 2008, he withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In June 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for a back or spinal injury to 
the Appeals Management Center (AMC) for further evidentiary 
development, including additional notice, obtaining personnel 
records, and scheduling the Veteran for a VA examination.  The 
Board is obligated by law to ensure that the AMC complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that the AMC has not complied fully with the 
June 2009 remand directives, as discussed more fully below.  As 
such, this claim must be remanded yet again.  See Stegall, supra.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.

In October 2009, the Veteran submitted a statement contending 
that his original 50 percent evaluation for a psychiatric 
disability, currently diagnosed as PTSD, should be restored.  
Thus, the issue of entitlement to an increased rating for PTSD 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2007, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding his case again unless 
it was essential for a full and fair adjudication of his claim.

In the June 2009 Board remand, the AMC was ordered to provide the 
Veteran with a VA examination for his back claim.  The remand 
directives specified that the examiner should address whether the 
Veteran's back disability was of service onset, present within 
the first post-service year, or is proximately due to, the result 
of, or aggravated by his service-connected PTSD.  See Board 
remand directive 5, June 2009 (emphasis added).  Additionally, 
the directives stated that the examiner should provide a complete 
rationale for his/her opinion.  Id.  A review of the record 
reflects that the AMC provided the Veteran with a VA spine 
examination in November 2009.  The examiner concluded that the 
Veteran's back disability was not caused by or the result of his 
service-connected PTSD.  However, he provided no rationale for 
this conclusion.  Additionally, he did not discuss whether the 
Veteran's back disability had been aggravated by his service-
connected PTSD.  The examiner further concluded that, although it 
is "reasonable to assume that the Veteran's current back pain is 
related to his in-service injury," it was "certainly likely 
that the Veteran could have developed his current degenerative 
joint disease whether or not he was injured in service."  The 
Board finds that this opinion and rationale are also not adequate 
to decide the case.  The examiner's rationale does not explain or 
adequately address the Veteran's alleged continuous symptoms of 
back pain since service and seems to impose a higher standard 
than is required by statute or as was ordered in the June 2009 
Board remand directives.  As such, the November 2009 VA 
examiner's opinion is not adequate to render a decision on 
entitlement to service connection for a back disability and does 
not comply with the June 2009 Board remand directives.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim); see also Stegall, supra.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for back or spinal 
injury must be remanded for a new VA opinion.

For the foregoing reasons, the Board finds that the AMC did not 
fully comply with the June 2009 remand directives.  As such, this 
claim must be remanded in order to comply with the Board remand.  
See Stegall, supra.

Additionally, as the case is being remanded, the Board will take 
this opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Copies of any outstanding VA treatment 
records from the Dayton VA Medical Center, 
covering the period from July 2010, to the 
present, should be obtained and added to the 
claims folder.

2.  Schedule the Veteran for a spine 
examination with an appropriate examiner to 
determine the nature and etiology of his 
current back disability.  All indicated 
studies should be performed.  The claims 
folder should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that such a 
review was conducted.  

The examiner should provide an opinion as to 
the likelihood that the Veteran's current 
back disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by his 
military service and/or his service-connected 
PTSD.  The examiner should specifically 
comment on the Veteran's complaints of back 
pain since service.  A complete rationale 
must be provided for any opinion offered.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

3.  After completing the above actions and any 
other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for the residuals of a 
back or spinal injury should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

